         CASE 0:21-cv-01230-JRT-ECW Doc. 5 Filed 08/10/21 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA


 RODNEY ALLEN POWASSIN,
                                                           Civil No. 21-1230 (JRT/ECW)
               Plaintiff,

 v.                                                           ORDER

 POLK COUNTY, MN. et al,

               Defendants.



       Rodney Allen Powassin, address unknown, pro se plaintiff.

       Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated June 29, 2021, all the files

and records, and no objections having been filed to said Report and Recommendation,

IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT PREJUDICE under

Fed. R. Civ. P. 41(b) for failure to prosecute.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: August 9, 2021
at Minneapolis, Minnesota.                           s/John R. Tunheim
                                                      JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court
